Mason, J.
(concurring specially) : I am unable to discover any ambiguity or inconsistency in the entry made upon the house journal relative to the passage of the bill creating the thirty-eighth judicial district. As I view the matter, the recital that the bill had received a constitutional majority, following the record of the roll-call showing eighty-three affirmative votes, cannot be construed as a declaration that more than eighty-three members had voted for it, but merely indicates that the house, rightly or wrongly, regarded eighty-three votes as making a constitutional majority. The entry was obviously made upon the supposition that eighty-three votes were enough to pass the bill, and I believe that the supposition was correct.
*139The record in the house journal regarding the bill which in The State, ex rel., v. Francis, Treas’r, 26 Kan. 724, was held not to have received sufficient votes for its passage also-contained a recital that a constitutional majority had voted in the affirmative. (House Jour., 1879, p. 969.) The matter was not referred to in the opinion, but it might well have been said that the recital was to be interpreted- in the light of the detailed roll-call by which it was preceded, which showed that some votes were cast by persons whom the court held not to have been lawful members of the house, and that as so interpreted it meant merely that the house believed that those recorded as voting in favor of the bill constituted a legal majority.
The constitutional provision is that new judicial districts may be created “whenever two-thirds of the members of each house shall concur.” (Const., art. 3, § 14; Gen. Stat. 1901, § 161.) Where a two-thirds vote (or other proportion) of a legislative body is prescribed as necessary for any purpose, two-thirds of those who are present and constitute a quorum is understood, unless special terms are employed clearly indicating a different intention. (Cooley’s Const. Limit., 7th ed., 201, note 2; Cotton Mills v. Commissioners, 108 N. C. 678, 13 S. E. 271; Green v. Weller et al., 32 Miss. 650; Warnock v. Lafayette, 4 La. Ann. 419.) This is the legislative construction placed upon the provision of the federal constitution that a bill shall become a law notwithstanding the president’s veto, “if approved by two-thirds of” each house. (U. S. Const., art. 1, § 9. See The United States v. Alice Weil et al., 29 Ct. of Cl. 523, 539.) A contrary view is announced in State v. Gould, 31 Minn. 189, 17 N. W. 276.
A purpose to impose a more rigid requirement — that two-thirds of the entire membership of a body must unite upon a measure in order to make it effective— is usually indicated by using the phrase “two-thirds of all the members elected.” How generally this has *140been recognized as the appropriate method of evidencing such purpose is shown by the fact that the language quoted is found in the veto section of the constitutions of no less than nineteen states. And the force of the word “elected” is illustrated by the circumstance that in ten other state constitutions the corresponding expression is “two-thirds of all the members 'present.” In seven states the form of the federal constitution is followed in this regard. Our constitution requires that two-thirds of all the members elected to each house must concur for its amendment (Const., art. 14, §§ 1, 2; Gen. Stat. 1901, §§ 225, 226) or for the passage of a bill over the governor’s veto (Const., art. 2, § 14; Gen. Stat. 1901, § 132) ; that two-thirds of all the senators elected must agree in order that a conviction may be had in impeachment proceedings (Const., art. 2, § 27; Gen. Stat. 1901, § 145); and that a bill to become a law must be voted for by a majority of all the members elected to each house (Const., art. 2, § 13; Gen. Stat. 1901, § 131). The very fact that the word “elected” is used in these several instances and omitted in the one under consideration is a sound argument that the same meaning is not intended. Verbal differences in constitutions are rightfully given greater weight than in the case of statutes. “Constitutions import the utmost discrimination in the use of language.” (Greencastle Township, &c., v. Black, 5 Ind. 566, 570.)
But a more effective argument to the same purpose is found in the history of section 14. It was taken with various changes from section 15 of article 4 of the Ohio constitution of 1851, the words of which, so far as here important, were: “Whenever two-thirds of the members elected to each house shall concur therein.” “Therein” was stricken out as superfluous on the recommendation of the committee on phraseology (Proc. Const. Conv., 1859, p. 355), but “elected” was omitted from the draft prepared by the judiciary committee (Proc. Const. Conv., 1859, p. 67.) It can*141not be supposed that the omission was inadvertent. Precisely the same change is seen in section 15 of article 3 of our constitution, empowering the legislature to remove certain officers “if two-thirds of the members of each house concur.” (Gen. Stat. 1901, § 162.) The section is practically an exact transcript of section 17 of article 4 of the Ohio constitution, excepting that there the expression is “if two-thirds of the members elected to each house concur therein.” The same distinction is shown, but from another angle, in the section relating to impeachment. The Ohio section (Const., art. 2, § 23) provides that “no person shall be convicted without the concurrence of two-thirds of the senators.” The Kansas section (Const., art. 2, § 27; Gen. Stat; 1901, § 145) avoids a possible ambiguity by adding the word “elected,” so that the sentence reads: “No person shall be convicted without the concurrence of two-thirds of the senators elected.”
To fail to attach significance to the omission of the word “elected” would be to disregard the most obvious and convincing guides to the ascertainment of the purpose of the constitutional convention. The omission ought not to be ignored, and if given any force at all it must be such as results in interpreting the section to mean that a bill creating a new judicial district, in addition to receiving a majority of all the members elected to each house, must receive the support of two-thirds of all the members present when the vote is taken. The bill here involved received such support, as shown by the record, and was duly passed.
That this interpretation is in accordance with the intention of the framers of our fundamental state law further appears from this: Much opposition was developed in the convention to giving the veto power to the governor. The section relating to this matter was reported in substantially its present form. (Const., art. 2, § 14; Gen. Stat. 1901, § 132. See Proc. Const. Conv., 1859, p. 39.) Various motions were made to *142curb the governor’s power in this connection. The first was to strike the section out entirely. This being lost, it was then moved to substitute “a majority” for “two-thirds” in the provision requiring the approval of “two-thirds of the members elected” to override a veto. This likewise failing to carry, a third unsuccessful motion was made merely to strike out “elected” where used in this connection. (Proc. Const. Conv., 1859, p. 63.) This demonstrates that the attention of the convention was sharply called to the importance of the word in such a phrase as that under consideration and to the necessary effect of its omission.
I prefer to base my concurrence with the decision of the court upon the proposition that, only eighty-five members of the house being shown to have been present, eighty-three affirmative votes were enough to pass' the bill.